— In an action for divorce, (1) defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Miller, J.), dated June 7,1984, as, in granting plaintiff wife a divorce on the ground of abandonment and granting her custody of the parties’ two infant children, awarded her exclusive possession and ownership of the furnishings and contents of the marital premises, and all moneys which, “at the time of Separation” (Jan. 13, 1982), were on deposit in the custodial accounts in the names of the parties’ children, directed defendant to pay plaintiff the sum of $100 per week maintenance, effective retroactively from February 26, 1983, and that such payments continue to December 31, 1986, and directed that defendant pay the sum of $75 per week per child for the support of the parties’ two children (a total sum of $150), also retroactively from February 26,1983, and (2) plaintiff wife cross-appeals from so much of the same judgment as awarded defendant exclusive possession and ownership of motor vehicles in his name and a stamp collection in his possession, and, on the ground of inadequacy, from the maintenance and child support awards, and from so much of the judgment as failed to award medical, health, dental and life insurance to the plaintiff for the benefit of the children.
Judgment affirmed, insofar as appealed from, without costs or disbursements.
*785We find that the trial court’s determination is in accord with the evidence, sufficient in form, and adequately explained in relation to the evidence and issues, and that a fair trial was conducted. Accordingly, the judgment is affirmed, insofar as appealed from. Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.